Title: Enclosure: William S. Smith to John Adams, 21 May 1800
From: Smith, William Stephens
To: Adams, John


Union Brigade [Scotch Plains, New Jersey] May 21st 1800
Sir
The brigade, which as Lieut. Col. commandant, I have had the honor to command, being on the point of dismissal, I take the liberty of suggesting, that the officers & soldiers are well instructed in the duties of their profession, & it would be of great public benefit, if as many of them, as might be requisite, should be taken to fill up the corps, government have concluded to retain in service. I find the second regt. of Artillerists & engineers is vacant, if you will compliment me with the command of that regiment, & allow me to bring a Major & full Battalion of officers & men from this brigade to compleat that regt, it shall, in a short time, be the first regt. that ever our Country could boast of—as this brigade is the first on the continent. By this arrangement, a sett of officers & men would be retained in the service, who would do honor to any Country—& the corps of Artillery would not have cause to say a word—as it would be incorporating well trained soldiers, with their officers, not new hands—should any objection arise in your mind, on the score of professional knowledge—I will pledge myself, that the officers in a very short time, shall be amongst the first of the profession. This is most respectfully submitted, soliciting as speedy an answer, as may be convenient.
I have the honor to be Sir, your most obed Humble Servant
W. S. Smith Lt Col 12th
The President of the U.S.
